DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 3/5/21, are acknowledged.
	Claims 1, 5-10, 12-14, 16-19 have been amended.
	Claims 1, 5-10, 12-19 are pending.
Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1, 5-10, 12-14, 16-19 are being acted upon.

In view of Applicant’s claim amendments, only the following rejections remain.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e).  However, the CIP application 15/226,652 and 15/990,038 (and the parent applications thereof), as well as the provisional application 62/503,322, upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 1, 5-8 of this application.  Specifically, insufficient support was identified for the limitation of a method of inhibiting “TLR signaling in dendritic cells of a subject in need thereof” comprising administering a complement antagonist “substantially inhibits C3a receptor (C3aR) and/or C5a receptor (C5aR) signal transduction in the DCs induced by TLR signaling”. Consequently, claims 1, 5-8 have been accorded the priority of the filing date of the instant application, i.e. 5/8/18.  Furthermore, the ‘652 application above fails to provide support for claims 9-10, 12-14 and 16-19 of the instant application.  The ‘652 application (and parent applications thereof) disclose treating T cell mediated inflammation in a tissue, and specifically discloses treating ocular conditions such as herpes simplex keratitis, but do not disclose treating T cell mediator disorders that is rejected transplanted organs, as recited by the present claims.  Therefore, claims 9-10, 12-14 and 16-19 have been accorded the priority date of 11/4/09 (which is filing date of provisional application 61/258,058, from which the ‘038 CIP claims priority to).


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5-10, 12-14, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of C3a, C3aR, C5a, or C5aR “antagonists”.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are drawn to a method of inhibiting TLR signaling in dendritic cells, or treating T cell mediated disorders a genus of antagonists that function to inhibit C3aR and/or C5aR signal transduction or C3a/C5 interaction with C3aR/C5aR.  The claims encompass a wide range of structurally different antagonists including peptides, small molecules, antibodies, nucleic acids, etc.  The state of the art is such that the complement pathway is extremely complex, involving three different activation pathways and a large number of mediators that can be modulated to influence C3aR/C5aR signaling pathways (see Immunology: the complement system, of record).  Furthermore, while certain antagonists for certain complement molecules are known in the art, little is known about the role of each pathway and complement molecule in TLR mediated dendritic cells signaling, as recited in the instant claims.  The specification does not provide a correlation between structure and function for the antagonists as broadly claimed. The specification discloses a commercially available antibody that bind to C3aR and an antibody that binds to C5aR.  The specification also discloses two small molecule inhibitors of C5aR, and a peptideomimetic antagonist of C5aR.  However, these are not sufficiently representative of the claims which encompass antagonists of any structure. 
Furthermore, regarding antibody antagonists, it is noted that the development of candidate antibodies involves a complex process of clinical and preclinical evaluation that include identification of the physical and chemical properties of the antibody (see Scott et al, pages 278-279, of record). Antibodies have a wide range of pharmacokinetics, effector functions, size and immunogenicity, affinities and avidities, all of which effect the function of each antibody in vivo (see Scott et al., 2012, page 278, in particular. Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention.
The disclosed species are not sufficiently representative of the broad genus of different monoclonal, polyclonal, and antibody fragments encompassed by the present claims.  The specification does not disclose the structure (i.e. amino acid sequence) of any antibodies, nor does it disclose a correlation between the structure of said antibodies and the function of inhibiting TLR signaling or treating T cell mediated disorders. The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
Given the claimed broadly class of antibodies, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	Applicant’s arguments filed 3/5/21 have been fully considered, but they are not persuasive.

	Applicant argues that the amendment to the claims to limit is remedial since the specification clearly allows one to recognize that Applicant was in possession of the claimed invention. Applicant argues that the specification discloses JPE-1375 and CCX168 as C5aR antagonist, and also discloses relevant antibodies and other antagonist in paragraphs 64.
These are not sufficiently representative of the genus of antagonist encompassed by the present claim which functions as a therapeutic agent in a subject, in vivo, to inhibit interacting dendritic cells and T cells and TLR induced signaling by DCs, as recited in the present claim..  For example, the claims encompass the in vivo use of small molecule antagonists of C3a with the specific claimed functions, but none are disclosed.  Furthermore, the claims encompass in vivo therapeutic antibody antagonists which function to inhibit T cell and DC interaction, treat transplant rejection, and inhibit TLR signaling in dendritic cells, which are not sufficiently described for the reasons set forth above.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1, 5-10, 12-14, 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 20050147605, in view of 20050244406, 2005/0036991, and 20080241145
The ‘605 publication teaches a method of inhibiting C3aR mediated inflammation or inflammatory disorders comprising administering to a subject in need thereof an effective amount of antagonistic antibody capable of decreasing C3aR signaling (See page 47, in particular).  The ‘605 publication teaches that the method can be used to treat organ transplant rejection (i.e. T cell mediated disorder, See pages 2 and 48, in particular).  The ‘605 publication teaches that the antibodies inhibit biological activities of C3aR, including ligand and C3a binding, (See page 54 and claims 1 and 15, in particular).  The ‘605 publication teaches administering the antibodies in combination with other therapeutic agents (see page 57, in particular).  The ‘605 publication teaches intravenous (i.e. systemic) administration, see paragraph 344. The ‘605 publication also teaches that the anti-C3aR antibody can cross-reactive anti-C35aR, and that the anti-C3aR antibody can be a conjugated to a second antibody to form an antibody heteroconjugate (see page 41 and 45, in particular). 
The ‘406 publication teaches a method of inhibiting immunopathological disease such as graft rejection during transplantation in a patient comprising administering to the patient an antibody inhibitor of C5aR function (see page 13, in particular).  The ‘406 publication teaches that the antibodies block binding of C5a to C5aR, thereby blocking downstream cascades, i.e. they inhibit signaling (see page 1, 13 and 16, in particular).  The ‘406 publication teaches intravenous, i.e. systemic admisntration, and combinatorial admisntration with another agents (see page 14, in particular). 
Neither of the ‘605 and ‘406 publications explicitly teach administering both an anti-C3aR antibody and an anti-C5aR antibody, or conjugation to a targeting moiety or administration locally to a site of the T cell mediated disorder.
The ‘145 application teaches multispecific antibody antagonist for treating inflammatory disease such as transplant rejection, and teaches that the antibodies target complement factors, as well as contain an antibody reacts with a target or marker associated with transplant rejection (i.e. a targeting moiety that targets a site of a T cell mediated disorder, see pages 5-6, in particular).  The ‘145 publication teaches that the multispecific antagonist can be an antibody heteroconjugate (see page 9, in particular).  The ‘145 publication teaches that it is advantageous to target the appropriate diseased cells (see page 18, in particular). 
The ‘991 publication teaches combined administration of more than one antibody complement inhibitor for treating transplant rejection.  The ‘991 publication teaches administration systemically and by pre-treatment of the transplanted tissue or cells, i.e. locally to the site of a T cell mediated disorder. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer both the anti-CD3aR antibody of the ‘640 publication and the anti-C5aR antibody of the ‘406 publication.  The ordinary artisan would be motivated to do so to enhance treatment since it was known that administration of multiple complement inhibitors of the C3a/C5a pathway can be effective as taught by the ‘145 publication and the ‘991 publication.  Furthermore, the ordinary artisan would have a reasonable expectation of success in doing so based on the teachings of the cited references.  Furthermore, optimizing the route of administration, such as by including a local administration to the target tissue as made obvious by the ‘145 publication and the ‘991publication would be well within the purview of the ordinary artisan.  Furthermore, the ordinary artisan would be motivated to include a heteroconjugate antibody targeting diseased cells or markers in the target tissue as taught by the ‘145 publication in order to target the appropriate diseased tissue for treatment.  
Applicant’s arguments filed 3/5/21 have been fully considered, but they are not persuasive.
Applicant argues that the ‘605 publication teaches C3aR antibodies but fails to provide any evidence that the antibodies inhibit C3aR signaling transduction in DCs induced by TLR or even that the immune response associated with organ transplant rejection is treated by C3aR antibodies.
The ‘605 publication teaches C3aR antibody antagonists that abolish C3aR activity and abolish binding of C3a to C5aR (see page 2 and 8, and claim 15, in particular). The function of inhibiting signaling transduction in DC or DC/T interactions would be a latent property of antagonism of C3aR. Furthermore, the ‘605 publication teaches administration of the antibodies for treating inflammatory disorders including transplant rejection and that the antibodies inhibit T cells (see paragraph 15, 270, 272, 313, in particular). 
Applicant further argues that the ‘406 publication teaches C5aR antibodies can be used to inhibit neutrophil migration and broadly lists graft rejection as a possible disorder to be treated, but does not teach inhibiting dendritic cells. 
The ‘406 publication teaches a method of inhibiting immunopathological disease such as graft rejection during transplantation in a patient comprising administering to the patient an antibody inhibitor of C5aR function and teaches that the antibodies block binding of C5a to C5aR. Inhibiting DC/T cells would be latent properties of C5aR antagonism.
Applicant further argues that the ‘991 publication does not list antagonists of C3a or C5a as types of complement inhibitors and in fact teaches away from doing so since the reference teaches an embodiment of an antibody that binds to C5 to inhibit conversion into C5a without binding to C5a.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted above, the ‘605 and ‘405 publication teach treating transplant rejection using antagonist anti-C3aR or C5aR antibodies that block binding of C3a or C5a, respectively.  See also the ‘145 publication which teaches that complement proteins including C5a and C3a are inflammatory and lead to tissue destruction in inflammatory disease, and that complement can be targeted by a multipspecific antagonists to treat inflammatory diseases, such as transplant rejection (See page 6 and 11, in particular).  

Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Thus, the discosure of a particular antibody that binds C5 instead of C5a by the ‘991 publication does not constitute a teaching away from other known complement antagonists that function to treat graft rejection, such as taught by the other cited references.  In fact, the ‘991 publication teaches complement components such as C3a and C5a contribute directly to graft rejection (see paragraph 5, in particular). The ‘991 publication teaches treating transplant rejection with complement inhibitors and inhibition with compounds that bind to or otherwise block the generation or activity of any human complement components. References may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.),
Furthermore, it is noted that the present do not require an antibody that binds to C5aR or C5a, and broadly encompass any C5aR or C5a antagonist that inhibits interaction of C5a with C5aR.  The instant specification discloses that the complement antagonist that inhibits said interaction can function by inhibition or reducing conversion of C5 into C5a which eliminates the ability of C5a to interact with C5aR and disclose anti-C5 antibodies (see paragraph 32 and 37, in particular).  Thus, the present claims would appear to encompass an antibody that binds C5 and prevents conversion to C5a, thus limiting the ability of C5a to interact with a C5aR as a type of C5aR “antagonist”.  Nonetheless, the other cited references clearly teach antagonists that bind to C3a/C5a or C5aR or C3aR as complement antagonists for treating inflammatory conditions such as transplant rejection for the reasons set forth above.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-10, 12-14, 16-19are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of copending Application No. 17/190,297 (newly filed) in view of 20050147605, 20050244406 and 20080241145.
The ‘297 application claims a method of treating a T cell mediated disease comprising administering to a subject a therapeutically effective amount of at least one complement antagonist that inhibits the interaction of at least one of C3a or C5a with the C3aR and C5aR on interacting dendritic cells and CD4+ T cells in the subject.  The ‘038 application claims that the antagonist is an antibody directed against C5aR and an antibody directed against C3aR, and that the antagonist is administered locally to a disease site. Furthermore, it would be obvious to treat transplant rejection as the type of disorder based on the teachings of the ‘406 publication and/or the ‘605 publication, and it would be obvious to perform systemic administration or administration with a conjugated targeting moiety based on the teachings of the ‘406 publication and the ‘145 publication for the reasons set forth above. This would inherently result in contact of DCs in vivo, inhibition of C3aR/C5aR signal transduction and hence inhibit TLR signaling of DCs.  The method would also inherently inhibit dendritic cell C5a/C3a production and T cell signal transduction since this is an inherent property antagonizing C3aR/C5aR in vivo.  
This is a provisional nonstatutory double patenting rejection.
	 Applicant argues that claims 13-20 of application 15/950,038 were cancelled obviating the rejection.
However, said claims were refiled in the DIV application 17/190,297 above, and the rejected has been modified to refer that the newly filed ‘297 application.

Claims 1, 5-10, 12-14, 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-10 of copending Application No. 15/179,540, in view of 20050147605, 20050244406, 2005/0036991, and 20080241145.
The ‘540 application claims a method of treating a B cell mediated disease comprising administering to a subject a therapeutically effective amount of a C3aR antagonist and a C5aR antagonist that inhibits C3aR and C5aR signaling..  The ‘540 application claims that the antagonist is an antibody directed against C5aR and an antibody directed against C3aR.  The ‘540 application claims that the B cell disorder can be graft versus host disease, which is also a T cell mediated disease, and which would be obvious to treat in a patient having transplant rejection, as taught by the ‘406 publication and ‘605 publication. Furthermore, it would also be obvious to treat transplant rejection as the type of disorder based on the teachings of the ‘406 publication and/or the ‘605 publication, and it would be obvious to perform systemic, local, or targeting administration or administration with a conjugated targeting moiety based on the teachings of the ‘406 publication, the ‘605 publication, the ‘991 publication, and the ‘145 publication for the reasons set forth above. This would inherently result in contact of DCs in vivo, inhibition of C3aR/C5aR signal transduction and hence inhibit TLR signaling of DCs.  The method would also inherent inhibit dendritic cell C5a/C3a production and T cell signal transduction since this is an inherent property antagonizing C3aR/C5aR in vivo.  
This is a provisional nonstatutory double patenting rejection.
	Applicant’s statement that the rejecting be held in abeyance until allowance is acknowledged.

No claim is allowed. 

Applicant's amendment and filing of the ‘297 application necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644